IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11007
                         Summary Calendar



DANNY O. CRAWFORD,

                                              Plaintiff-Appellant,

versus


CITY OF RICHARDSON,

                                               Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:98-CV-731-L)
                      --------------------
                          August 7, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Danny O. Crawford appeals the district

court’s take-nothing judgment in favor of Defendant-Appellee (“the

City”) following a bench trial.    Crawford asserts seven issues,

challenging, inter alia, the sufficiency of the evidence to support

the factual findings of the City’s Civil Service Board and the

district court, and the legal conclusions of that court.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     We have reviewed the record on appeal, the appellate briefs of

the parties, and the extensive Memorandum Opinion and Order of the

district court, which fully explicates the operative facts and

pertinent law.   We are convinced by our review that the district

court’s thorough disposition of Crawford’s largely meritless case

correctly   applied   the   pertinent   law   to   the   material   facts.

Essentially for the reasons set forth by the district court in its

comprehensive opinion, the judgment of that court is, in all

respects,

AFFIRMED.




                                   2